Motion Granted and Abatement Order filed February 4, 2020




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00098-CV
                                 ____________

        13335 DULUTH RESTAURANT AND BAR, L.L.C., Appellant

                                      V.

 GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE
STATE OF TEXAS, THE OFFICE OF THE COMPTROLLER OF PUBLIC
  ACCOUNTS; AND KEN PAXTON, ATTORNEY GENERAL OF THE
                 STATE OF TEXAS, Appellees


                  On Appeal from the 250th District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-GN-17-006906

                                   ORDER

      Appellant filed an agreed motion to abate this appeal pending the Texas
Supreme Court’s decision in No. 18-0503, EBS Solutions, Inc v. Hegar. The motion
is granted.

      Within 30 days of issuance of an opinion in EBS Solutions, Inc. v. Hegar,
appellant shall file a motion to reinstate the appeal, dismiss the appeal, or continue
the abatement. If the motion is to continue the abatement, the motion shall state the
basis for continuation.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                          2